Title: To Thomas Jefferson from Thomas J. O’Flaherty, 10 March 1823
From: O’Flaherty, Thomas J.
To: Jefferson, Thomas


                        Venerable and Patriotic Sage,
                        
                            Rappahannock Academy. Caroline.
                            10th March 1823.
                        
                    Your cooperative and successful efforts in procuring happiness not only for the present, but future generation of this Mighty Republic are encircled with immortal honours. Your triumphal exertions in erecting the house of Mental illumination on the mountain-top will throw a light on the unborn sons of Virginia and direct and compel them to associate with the name of Jefferson every thing Patriotic, Enlightened and Great. In the proper organization of this Nursery of Genius what may not she expect? She will at length have the happy opportunity of condensing her resources, of preserving her domestic and public features, and of continuing to be, like some of her Sons, the first in War, in Peace, and in the Affection of the Sisterhood. Fortunate are they, who will be raised to the enviable station of infusing into the minds of her children the varied lights of Science and of Truth. Contented must be even the unsuccessful Candidates, by the reflection that others have been found, more worthy and better qualified than they. Will be deemed unseasonable if I enter the list as Candidate for the Professorship of Languages? I should have had the honour of an interview, with you, had my duties, as Principal of this Institution permitted. As this honour is, at present, denied me; I herewith send for your inspection a few documents relative to my views.Hoping to be honoured with an answer from you, I am, Venerable and Patriotic Sage, with sentiments of profound respect, Your obedient humble Servant
                        Thomas J OFlaherty
                    